Citation Nr: 0427444	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  99-02 062A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).   

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability/ies (TDIU).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from December 1965 to December 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 1998 and March 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.  The veteran testified in 
support of his claim at a hearing held before the undersigned 
at the RO in June 2004; a transcript of that hearing is 
associated with the claims file.


FINDINGS OF FACT

1.  There is an approximate balance of positive and negative 
evidence of record regarding whether the veteran's PTSD 
severe or total occupational and social impairment.

2.  In view of the award of a 100 percent schedular rating 
for PTSD, there is no longer a controversy on the question of 
the veteran's entitlement to an award of a TDIU for that 
period.


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the veteran, the 
schedular criteria for entitlement to a 100 percent 
evaluation for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.130, Diagnostic 
Code 9411 (2003).

2.  The question of whether the veteran is entitled to an 
award of a TDIU is now moot, warranting dismissal of the 
appeal as to that issue.  38 U.S.C.A. §§ 511, 7104, 7105 
(West 2002); 38 C.F.R. § 20.101 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be provided by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The Board's decision constitutes a complete grant of the 
benefit sought on appeal such that no further action is 
required to comply with the VCAA and the implementing 
regulations.



II.  PTSD Rating

The veteran seeks an increased evaluation for PTSD.  In 
written statements submitted during the course of this appeal 
and during his June 2004 Board hearing, the veteran has 
alleged that the 50 percent evaluation assigned this 
disability does not accurately reflect the severity of his 
PTSD symptomatology during this appeal period.  The veteran 
has claimed that his PTSD symptoms result in complete social 
isolation and hinder his ability to work.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2003).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.  In increased rating claims, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2003); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the veteran's PTSD is evaluated as 50 percent 
disabling pursuant to Diagnostic Code 9411, effective from 
September 29, 1997, the date of receipt of the veteran's 
claim for increase.  Under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2003), a 50 percent evaluation is assignable for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is assignable where symptomatology 
causes occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

A 100 percent evaluation is assignable for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411. 

For the reasons that follow, it appears that the veteran's 
PTSD disability picture more nearly approximates the criteria 
for a 100 percent schedular evaluation based on total 
occupational and social impairment.

From 1996 to 1997, the veteran actively participated in group 
psychotherapy sessions at a VA medical facility.  During 
sessions, clinical psychologists attributed the following 
symptoms to the veteran's PTSD:  nightmares, flashbacks, 
sleeping difficulties, hypervigilance, a feeling of 
alienation from society, frustration, and problems with 
impulse control and social judgment.  

From October 1997 to November 1997, the veteran participated 
in an inpatient PTSD program at a VA medical facility.  He 
reported the same symptoms as those reported during group 
therapy as well as nervousness, depression and a quick 
temper.  On admission, he was irritable with poor 
concentration, nervous and depressed and had a constricted 
affect.  He admitted to auditory hallucinations about 
Vietnam, but no suicidal or homicidal ideations were 
elicited.  The veteran also admitted to mood swings from 
depression to elation, and he expressed paranoid ideas with 
feelings of alienation.  The veteran improved and his 
symptoms decreased with individual and group therapy, 
behavior therapy and workshops.  He was advised to continue 
outpatient treatment following discharge.  On discharge, the 
veteran was cooperative and alert without suicidal or 
homicidal ideations.  A physician noted severe impairment in 
the veteran's social and industrial adaptability.

The RO assigned a 100 percent rating based on the above-cited 
period of hospitalization, effective October 16, 1997 to 
November 30, 1997; the 50 percent rating resumed thereafter.

During a VA PTSD examination conducted in November 1997, the 
veteran reported that he lived alone and had no contact with 
his children, but that he dated every other week.  He 
reported that he was not working as he could not be around 
people and also had physical problems.  He indicated that he 
had not attempted suicide in five years, but was on multiple 
medications.  He reported no new symptoms and noted that his 
daily activities included walking around the house, visiting 
a few friends, going to the post office, fishing, going out 
to eat (using the drive-by window because he could not be 
with people), and dating.  The examiner noted that the 
veteran was appropriately dressed and hygienically clean and 
had a slightly depressed mood and somewhat labile affect.  
The examiner also noted that there was no evidence of 
auditory or visual hallucinations, no perceptual deficits, no 
psychosis, and no suicidal or homicidal ideation.  The 
examiner diagnosed PTSD and attributed a Global Assessment of 
Functioning (GAF) score of 70 to that disability.  The 
examiner explained that the veteran had mild impairment of 
social interaction and moderate impairment of industrial 
functioning.  He indicated that all of the industrial 
impairment was not the result of PTSD, but rather was the 
result of a combination of physical and emotional problems; 
the examiner did not provide further details in that regard.

In March 1998, the veteran underwent a cognitive behavioral 
assessment.  During this assessment, a private psychologist 
noted that the veteran had slight deficits in attention span 
and concentration, impaired elements of memory, compromised 
abstract thinking, auditory hallucinations related to combat, 
delusions, a depressed mood, past and current self-
destructive behavior, below average judgment and impulse 
control, limited insight, impaired awareness of psychological 
problems, sleeping difficulties, and a decreased interest and 
involvement in sexual behavior.  Referring to both physical 
and emotional problems, the psychologist noted that the 
veteran's health status had become so significantly impaired 
that he was forced to cease all competitive employment 
activities.  As well, he noted that the veteran's 
relationships suggested that he was restricted in his 
socializations and his interpersonal behavior indicated 
inconsistent and poor adaptation to daily stressors.  The 
psychologist diagnosed PTSD and major depressive disorder, 
severe, with psychotic features and assigned a GAF score of 
35.  

In May 1998, the veteran presented to a VA facility for 
individual counseling.  He was angry with the opinion of the 
VA examiner who conducted the November 1997 examination.  He 
pointed out that the findings of the VA examiner conflicted 
markedly with those of the private psychologist.  The VA 
clinical psychologist indicated that he agreed with the 
private psychologist that, despite efforts, the veteran was 
having marked difficulty coping and functioning in daily 
life, both emotionally and socially.  The psychologist 
explained that the veteran tended to isolate himself from 
others, had impulse control problems, marked sleeping 
difficulties, and significant problems with nightmares, 
flashbacks and intrusive thoughts.  The veteran cried during 
the session.  The VA psychologist assigned the veteran a 
GAF score of 35 and indicated that the veteran was worsening 
due to an exacerbation of his PTSD.  

In November 1998, the Social Security Administration awarded 
the veteran disability benefits based on a back disorder and 
PTSD, noting, in part, the veteran's inability to work in an 
environment where he was forced to interact with others.

During a VA PTSD examination conducted in March 2002, the 
veteran reported no new symptoms.  He indicated that he had 
been married three times and had three children.  He also 
indicated that people agitated him and that he had impulse 
control issues.  He noted that he liked to ride his 
motorcycle, went down to Daytona for bike week, and while 
there, visited some cousins.  The examiner noted an angry 
affect, an agitated mood, and a fast rate and flow of speech 
that focused on the anger the veteran was feeling.  The 
examiner also noted that the veteran admitted vague suicidal 
and homicidal ideations when angry or upset and concentration 
problems when reading.  The examiner diagnosed PTSD and 
assigned a GAF score of 60.  He noted that, over the past 
year, the veteran's GAF scores had fluctuated from 55 to 64, 
but that the record did not support lower scores.  The 
examiner explained that the veteran was not experiencing any 
psychotic process or significant depressive symptoms.  He 
indicated that, although the veteran had anger control 
problems and social adjustment difficulties that interfered 
with his employability in any position having to deal with 
others, his symptoms were moderate and he was able to 
function on a daily basis.  The examiner pointed out that the 
veteran enjoyed motorcycle riding, was able to attend to his 
personal needs, kept appointments with his psychiatrist and 
psychologist, and followed up with his treatment and 
medication.  He concluded that the veteran's functioning had 
been only moderately impairing bother socially and 
occupationally over the past year.

In 2002, the veteran continued to undergo psychotherapy and 
psychiatric management at a VA medical facility.  During most 
visits, examiners noted no change in the veteran's PTSD.  
Twice, however, examiners noted a decrease in PTSD symptoms 
and improved coping skills.  Examiners assigned the veteran's 
PTSD GAF scores ranging from 55 to 65. 

From October 2003 to November 2003, the veteran was 
hospitalized at a VA facility for a relapse of severe PTSD.  
On admission, an examiner noted the veteran's reported 
history of PTSD with associated symptoms like persistent 
anhedonia, apathy, erratic moods, periods of depression with 
suicidal preoccupation, insomnia due to recurring nightmares, 
persistent feelings of worthlessness and anger, panic anxiety 
attacks, social isolation and extreme alienation, 
hypervigilance, hyperalertness, a startle response, and angry 
and wild moods.  During a mental status evaluation, the 
veteran was aloof, tense and apathetic looking and had a dull 
affect, a dysthymic mood with psychomotor retardation, signs 
of avoidance and numbness, survivor guilt, anger, 
insecurities, and low self-esteem.  After a thorough 
orientation regarding the disciplines involved in the program 
and after achieving group cohesiveness and trust, the veteran 
actively participated and successfully completed all 
protocols and therapies.  On discharge, the veteran still had 
symptoms of severe PTSD, but an examiner noted that they 
would fluctuate depending on the veteran's cooperation in 
seeking ongoing outpatient care and taking his medications.  
The veteran was euthymic, in good control of himself and 
reality and oriented times three with fairly intact 
attention, memory and concentration and no thoughts of 
hurting himself or others.  The examiner indicated that the 
veteran was unemployable due to chronic severe PTSD, with 
persistent symptoms and frequent flare-ups.   

The above evidence of record establishes that, since 1997, 
when the veteran filed a claim for increase, the medical 
assessment of his PTSD has been that his symptoms are 
persistent but that they fluctuate in level of severity.  For 
example, as set out in more detail above, in 1997, a VA 
psychiatrist characterized it as severely disabling while a 
VA examiner characterized it as mildly disabling socially and 
moderately disabling industrially.  Then, in 1998, private 
and VA psychologists characterized it as severely disabling.  
In 2002, a VA examiner characterized it as moderate.  In 
2003, however, a VA psychiatrist characterized it as totally 
impairing with regard to employment.  Also, from the 1990s to 
2003, medical professionals assigned the veteran's PTSD GAF 
scores ranging from 35 to 70.  

According to the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV), which VA has adopted at 38 
C.F.R. §§ 4.125, 4.130 (2003), GAF scores of 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  GAF scores of 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  GAF 
scores of 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  GAF scores of 61 to 70 reflect mild symptoms 
(e.g., depressed mood and mild insomnia) OR some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  These definitions confirm that, 
according to the medical professionals noted above, over the 
past decade, the veteran's PTSD symptoms have waxed and 
waned, varying in severity from mildly to totally disabling 
both occupationally and socially.  

The Board acknowledges that the medical professionals of 
record did not attribute the impairment caused by the 
veteran's PTSD to such symptoms as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living, disorientation to time or 
place, or memory loss for names of close relatives, own 
occupation, or own name.  However, the October to November 
2003 VA hospital report and March 1998 private psychologist's 
report conclude that the veteran's PTSD results in his 
unemployability.  The SSA records also include note of 
medical assessments that the veteran's PTSD alone renders him 
100 percent disabled.  Moreover, the competent medical 
evidence recognizes that the overall severity of the 
veteran's PTSD fluctuates, with times of mild to moderate 
impairment, but with frequent exacerbations, to include those 
requiring hospitalization in 1997 and again in 2003.  All 
opinions pertinent to this claim were offered by competent 
medical professionals who thoroughly evaluated the veteran, 
considered the veteran's history, and based their opinions on 
relevant clinical findings and other evidence of record.  
While there remains a conflict with respect to whether the 
veteran's PTSD is moderately, severely or totally impairing, 
the Board finds that such opinions constitute an approximate 
balance of positive and negative evidence.  Based on that 
finding, the Board must give the benefit of the doubt to the 
veteran and conclude that the schedular criteria for 
entitlement to a 100 percent evaluation for PTSD have been 
met.  

TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2003).

The veteran asserted he was unemployable due to PTSD in VA 
Form 9, received in February 1999; a formal claim of 
entitlement to TDIU was received later that month, only 
subsequent to receipt of the veteran's ongoing appeal for a 
higher rating for PTSD.  In light of the veteran's 
contentions and the assignment of a schedular 100 percent 
rating for the veteran's PTSD made herein, the veteran's 
claim of entitlement to an award of a TDIU for the same 
period is no longer in controversy.  Hence, that claim must 
be dismissed as moot.  See Green v. West, 11 Vet. App. 472, 
476 (1998), (citing Vettese v. Brown, 7 Vet. App. 31, 34-35 
(1994)); VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999); see also 
Morris v. Principi, 239 F.3d 1292, 1296 (Fed. Cir. 2001).




ORDER

Entitlement to a 100 percent evaluation for PTSD is granted 
subject to statutory and regulatory provisions governing the 
payment of monetary benefits.

The appeal based on entitlement to an award of a TDIU is 
dismissed.



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



